FILED
                            NOT FOR PUBLICATION                             JUL 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AMR MOHSEN,                                      No. 13-15326

               Petitioner - Appellant,           D.C. No. 4:11-cv-00566-JGZ

  v.
                                                 MEMORANDUM*
CONRAD M. GRABER,

               Respondent - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Federal prisoner Amr Mohsen appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas corpus petition challenging his

placement and classification by the Bureau of Prisons (“BOP”). We have

jurisdiction under 28 U.S.C. § 1291. We review the denial of a section 2241

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition de novo, see Tablada v. Thomas, 533 F.3d 800, 805 (9th Cir. 2008), and

we affirm in part, vacate in part, and remand with instructions.

      Mohsen contends that the BOP unlawfully denied his request for

reclassification of his offense severity category from “high” to “moderate” under

18 U.S.C. § 4081. In light of the nature of Mohsen’s offense and other relevant

statutory factors, we reject this contention.

      We decline to reach Mohsen’s contention that the BOP’s denial of his

request for immediate placement in a Residential Reentry Center (“RRC”) violated

the First Amendment. See Koerner v. Grigas, 328 F.3d 1039, 1048 (9th Cir. 2003)

(this court does not ordinarily consider matters on appeal that are not argued in

appellant's opening brief).

      Mohsen also contends that the BOP unlawfully denied his request for RRC

placement because it failed to give his request individualized consideration under

the five factors listed in 18 U.S.C. § 3621(b). Under Reeb v. Thomas, 636 F.3d
1224, 1227-29 (9th Cir. 2011), the district court lacked jurisdiction to adjudicate

the merits of this claim. Accordingly, we vacate that portion of the district court’s

order and remand with instructions to dismiss this claim for lack of jurisdiction.

      AFFIRMED in part, VACATED in part, and REMANDED with

instructions.


                                           2                                   13-15326